This opinion is subject to administrative correction before final disposition.




                                    Before
                      GASTON, LAWRENCE, and STEWART
                           Appellate Military Judges

                              _________________________

                                UNITED STATES
                                    Appellee

                                           v.

                    Abdiel A. HERNANDEZ-LEBRON
                  Private First Class (E-2), U.S. Marine Corps
                                   Appellant

                                  No. 202000177

                              Decided: 10 February 2021

        Appeal from the United States Navy-Marine Corps Trial Judiciary

                                    Military Judge:
                                   Stephen F. Keane

   Sentence adjudged 12 May 2020 by a general court-martial convened
   at Marine Corps Air Ground Combat Center Twentynine Palms, Cali-
   fornia, consisting of a military judge sitting alone. Sentence in the En-
   try of Judgment: reduction to E-1, confinement for twelve months, for-
   feiture of all pay and allowances for twelve months, 1 and a bad-
   conduct discharge.

                                 For Appellant:
                       Captain Daniel J. McCoy, JAGC, USN




   1    The convening authority disapproved the adjudged forfeitures as an act of clem-
ency.
           United States v. Hernandez-Lebron, NMCCA No. 202000177
                               Opinion of the Court

                                    For Appellee:
                                 Brian K. Keller, Esq.

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.


                                            2